At the outset, allow me to congratulate you, Mr. President, on your election as President of the General Assembly at its seventy-fourth session and to wish you every success in fulfilling this important task. I would also like to express my gratitude to Her Excellency Ms. Maria Fernanda Espinosa Garces for her successful and effective leadership of the previous session of the General Assembly.
This session’s theme of the general debate of the General Assembly “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion” is particularly relevant. In recent years, the people of the Kyrgyz Republic, having set a course for building a new political system in 2010, have achieved significant results in developing parliamentary democracy, a multi-party system and the legal transfer of power, as well as in strengthening the civil sector and its institutions. One indicator of the success of the path that we chose was the presidential election in 2017, which resulted in a peaceful democratic transfer of power.
The functioning of parliamentary democracy clearly requires ongoing diligent work and seeking compromises, while at the same time opening up new opportunities. A strong civil society, with a balanced Government, and diverse viewpoints allow for reforms and corruption to be rooted out.
To date, the Kyrgyz Republic has been uncompromising in the fight against corruption. There are of course elements that do not want such changes. At the beginning of August, there was an attempt to undermine our national unity, stability and security. However, the wisdom, unity and firm belief of our people in the irreversibility of the ongoing reforms meant that the situation in our country did not deteriorate.
The Government of the Kyrgyz Republic has set a course to improve the work of the State bodies. Profound changes are taking place. Reforms of the law enforcement, fiscal and educational systems, aimed at ensuring greater accountability and transparency, are making progress. At the beginning of the year new laws entered into force that focus on modernizing criminal legislation and promoting the reforms under way. We have launched the electronic single register of crimes and misdemeanours and single register of offences, which strengthen the capacity of law enforcement agencies and the legal system as a whole.
In the context of implementing the Sustainable Development Goals, the Kyrgyz Republic continues to address socioeconomic issues, including reducing unemployment, raising the standard of living of the population by implementing national programmes in the areas of education and health care, youth policies and infrastructure projects, as well as by attracting investment and creating the most favourable conditions to that end.
The national development strategy for 2018-2040 has an entire section on priority areas of development of the Kyrgyz Republic for the period to 2023. That includes areas such as reforming State governance, establishing a fair judiciary, developing the energy sector and introducing information technologies. As part of the Year of Regional Development and Digitalization of the Country and in implementation of the digital transformation concept “Digital Kyrgyzstan for 2019-2023”, significant measures are being taken to build the capacity of the regions. Digitalization is being actively implemented in the country at all levels, from kindergartens, schools and universities to Government agencies and the business community, including digital technologies in public services.
Currently, the number of innovative schools is increasing. Ninety-six per cent of schools in the country are connected to the Internet network and electronic health projects are being introduced. Sixty State bodies are connected to an electronic interoperability system called Tunduk and 24 State bodies have started electronic document processing.
There is a programme for the construction and restoration of sections of international transport corridors for the period up to 2025. For the first time in the Kyrgyz Republic, the office of Business Ombudsman and a new model of cooperation between the State and business have been established in order to create favourable conditions and protect business interests. A moratorium on the audit of businesses has been brought in for two years, until 1 January 2021. Entrepreneurs building new enterprises in the regions are exempt from four kinds of taxes for five years, with the right to extension. The Kyrgyz Republic was ranked seventieth out of 190 economies in the World Bank’s Doing Business 2019: Training for Reform. A liberal investment and tax regime has been created, which speaks favourably of our country. The Kyrgyz Republic is among a group of countries with a developed public-private partnership sector.
Under the new foreign policy framework of the Kyrgyz Republic, as approved by its President in March, we pay particular attention to cooperation with the United Nations and its institutions. In the area of strategic development, the Kyrgyz Republic prioritizes achieving the Sustainable Development Goals (SDGs). The Goals have been successfully implemented as part of the national development strategy for the period from 2018 to 2040, which seeks to further promote economic development and will help us to effectively implement the SDGs.
As further proof of our commitment to the 2030 Agenda for Sustainable Development, the Kyrgyz Republic has requested to submit in 2020 its voluntary national review on SDG implementation as part of the high-level political forum on sustainable development of the Economic and Social Council.
At the international level, the Kyrgyz Republic is also contributing to the implementation of the SDGs. We hosted the World Nomad Games, aimed at preserving the diversity of cultures and traditions, which has been recognized and supported by the General Assembly and UNESCO.
We are grateful to the United Nations for including the Kyrgyz Republic in the financing for development project. As a mountainous country, the Kyrgyz Republic is severely affected by the negative impacts of climate change. According to the assessments of experts, the Central Asian region has experienced the accelerated melting of glaciers, which for centuries have been a source of life and clean drinking water. That will have an impact on vast areas, changing the landscape, and may affect traditional ways of life and lead to mass displacements.
Such consequences of climate change cannot but concern the Kyrgyz Republic as a landlocked mountainous country. With the support of Member States, the Kyrgyz Republic therefore established the Group of Friends of Mountainous Countries and calls on all to engage in broad and fruitful cooperation within that framework. In time, the Kyrgyz Republic drew the attention of the international community to the issue of the sustainable development of mountainous countries and initiated the declaration of 2002 as the International Year of Mountains. During this seventy-fourth session of the General Assembly the Kyrgyz Republic intends to again co-sponsor the updated draft resolution on sustainable mountain development.
In September 2018, the Kyrgyz Republic was the leading country in the number of volunteers who participated in the global action on World Cleanup Day. The Government of the Kyrgyz Republic has now submitted the Paris Agreement on Climate Change for ratification by the country’s Parliament.
No less important is addressing another problem related to uranium tailings facilities in the Central Asian region. In 2015, the multilateral Environmental Remediation Account for Central Asia was established. Last year, the Kyrgyz Republic initiated the adoption of the new resolution 73/238, entitled “The role of the international community in the prevention of the radiation threat in Central Asia”. I would like to take this opportunity to thank all the countries that supported and sponsored the resolution. During this session of the General Assembly, on 27 September here in New York, the Kyrgyz Republic held a high-level event that focused on preventing the dangers associated with the former uranium mining activities in Central Asia.
The Kyrgyz Republic attaches particular importance to cooperation in the Central Asian region, which is developing dynamically. In that regard, I wish to draw attention to resolution 72/283, entitled “Strengthening regional and international cooperation to ensure peace, stability and sustainable development in the Central Asian Region”, adopted in 2018.
At the same time, in Central Asia there are still problems, whose successful resolution requires the collective efforts of the countries of the region. It is necessary to address, as a matter of priority, the demarcation of State borders, which will make it possible to ease social tensions in such areas and prevent border incidents. Guided by principles of good-neighbourliness, the Kyrgyz Republic takes a responsible approach towards such matters. We have already achieved concrete results in that regard.
Today, Central Asian countries must remove obstacles towards economic cooperation and increasing the region’s transit potential. Separately, we are addressing the integrated use of water and energy resources in the region. Forming the main freshwater reserves, as part of existing relations, the Kyrgyz Republic seeks to receive appropriate economic compensation for the storage and conservation of water resources. Those resources are important not only to the region but for the preservation of the entire global balance. Kyrgyzstan therefore supports establishing an integrated administration for water-resource management and proposes developing economic mechanisms in Central Asia for establishing mutually beneficial cooperation in the hydro-energy sector.
We are also focusing on producing green electric power. The implementation of hydroelectric projects will ensure that we meet the needs of Central Asian countries in terms of hydropower, thereby creating conditions conducive to sustainable development across the entire region. In the context of the 2030 Agenda for Sustainable Development, we believe equal attention should be paid to the achievement of Sustainable Development Goal 7, ensuring access to affordable and clean energy. In that regard, the Kyrgyz Republic is working to implement the Central Asia-South Asia Electricity Transmission and Trade Project. From a regional perspective, Kyrgyzstan considers cooperation and comprehensive dialogue to be the only possible way to resolve existing issues in this area.
Ensuring access to safe and affordable drinking water is an urgent issue for our country. According to statistics from the Food and Agriculture Organization of the United Nations, Kyrgyzstan, while an area of Central Asia that is a significant source of water supplies, has the lowest per capita access to drinking water in the region. In rural areas, about 40 per cent of the population is not adequately provided with clean drinking water. In order to deal with that, my Government is currently implementing its Taza Suu project — meaning “clean water” — designed to provide villages with clean drinking water. In that connection, we urge international organizations, financial institutions and donor countries to support my country’s efforts in promoting such projects.
Current events in the world today show that no State can effectively confront its challenges and threats solely through its own efforts. The widespread expansion of international terrorism and extremism in their various manifestations, along with illegal drug and arms trafficking, human trafficking, cross-border crime and the threat of the emergence or escalation of conflicts, requires collective efforts for implementing preventive measures. In that regard, I want to emphasize that throughout its chairmanship of various regional structures this year, including the Collective Security Treaty Organization (CSTO) and the Shanghai Cooperation Organization (SCO), Kyrgyzstan has highlighted the need for greater attention to the importance of constructive engagement and the adoption of comprehensive measures to tackle these challenges and threats, an approach that is fully in line with the purposes and principles of the United Nations and Chapter VIII of its Charter. In that regard, we would like to thank to all States Members of the United Nations for their support in the Assembly’s adoption of resolution 73/334, on cooperation between the United Nations and the SCO, and resolution 73/331, on cooperation between the United Nations and the CSTO.
We reaffirm our commitment to effectively implementing the United Nations Global Counter-Terrorism Strategy. We also call on the international community to adopt coordinated measures, in accordance with Security Council resolution 2178 (2014), to prevent people who have previously participated in armed conflict on the side of international terrorist organizations from returning to their countries of origin in Central Asia or from redeploying to our region. We believe that given the existing and emerging centres of instability around the world, the role of the United Nations should be strengthened as much as possible. In that regard, we support the peaceful resolution of the ongoing conflicts and crises around the world by promoting dialogue between all political and military forces under the auspices of the United Nations.
In the light of everything I have mentioned, I want to once again draw the Assembly’s attention to the fact that on 9 June 2017, Kyrgyzstan, in its efforts to make a substantial contribution to the common cause of the United Nations — ensuring peace, global security, sustainable development and social progress all over the world — as well as to focus the attention of the international community and the United Nations on the problems of small States, put forward its candidacy for non-permanent membership of the Security Council for the period from 2027 to 2028. In the years since it became independent, the Kyrgyz Republic has gained significant international experience as a Member State. We have been selected a number of times to become members of various elective United Nations bodies and specialized agencies, including the Governing Council of the United Nations Environment Programme, the Commission on Sustainable Development, the Committee on Non-Governmental Organizations and the Commission on Narcotic Drugs. Kyrgyzstan has twice been elected to the Human Rights Council, in May 2009 and October 2015. The Kyrgyz Republic is also a member and depositary of the Treaty on a Nuclear-Weapon-Free Zone in Central Asia, and we strongly support international cooperation in the reclamation and destruction of radioactive waste and the restoration of contaminated land.
The Kyrgyz Republic pays great attention to preventive diplomacy, peacebuilding and peacemaking. We have positive experience of participating in the settlement of international and local conflicts, in United Nations peacekeeping operations and within the framework of the Peacebuilding Fund, and we are also contributing to the process of restoring Afghanistan. We believe it is essential that the international community focus greater attention on the prevention of conflicts and the fight against terrorist and extremist activity. With regard to the issue of Security Council reform, and in order to strengthen the consolidating role of the United Nations and adapt its activities to current realities, Kyrgyzstan supports the adoption of the reforms needed to improve it, based on the principles of universality, effectiveness and broad geographical representation.
With the essential support of the United Nations, our country is making efforts to implement multifaceted and diverse reforms, which are confirmed by the assessments of Kyrgyzstan put forward by the international non-governmental structures that are carrying out research and establishing ratings on important issues pertaining to our progress in sustainable development. According to the April 2019 World Press Freedom Index, the Kyrgyz Republic ranked eighty-third out of 180 countries, improving its ranking by 15 places. We have also ratified eight of the nine international human rights treaties. On 7 May, Kyrgyzstan ratified the Convention on the Rights of Persons with Disabilities. In 2018, we successfully completed our term on the Human Rights Council. According to data from the Office of the United Nations High Commissioner for Refugees, this year Kyrgyzstan became the first country in the world to resolve its stateless problem, having reduced the number of stateless persons from 13,000 to zero over the past five years.
We are still facing many challenges in the area of the protection and promotion of human rights. We are keen to harness the potential and experience of the United Nations and other international partners with regard to the specifics of our national development and the historical and cultural traits peculiar to the Kyrgyz Republic. Our active and productive cooperation with the United Nations system is evident in the growing presence of its institutions in our country. We intend to continue our joint work, and we are very interested in the possibility of attracting additional structures and expanding the United Nations presence in our country.
The United Nations is a key global centre for solving the problems of maintaining peace and security, developing friendly relations between nations, cooperating to address development issues, reducing poverty, promoting human rights, protecting the environment, fighting disease and tackling many of the other challenges and problems facing humankind. We are an open country, ready for mutually beneficial dialogue and trustworthy and cooperative partnerships with States. We believe that together we can solve the challenges we face in striving to maintain peace and security and ensure the sustainable development of all States, including by improving the standard of living and well-being of all peoples.